Citation Nr: 1125128	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-42 263	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma




THE ISSUE

Entitlement to education benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill or Chapter 33) for more than seven months and seventeen days.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 2001 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's completion of VA Form 22-1990 in May 2009 was an irrevocable election to receive Post-9/11 GI Bill education benefits and on the date of election on August 1, 2009, he had used 28 months and 13 days of education benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill or Chapter 30).


CONCLUSION OF LAW

The criteria for education benefits under the Post-9/11 GI Bill for more than seven months and seventeen days are not met.  38 CFR § 21.9560 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") provides that VA will notify the claimant and the claimant's representative, if any, of information and medical or lay evidence necessary to substantiate the claim.  The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate claims.  VA regulations specific to education benefits identify the notice and assistance requirements.  See 38 C.F.R. §§ 21.1031, 21.1032 (2010).  Although no VCAA notice was provided in the case, the Board finds no additional development is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

VA regulations provide, generally, that an individual may establish eligibility for Chapter 33 educational assistance based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge.  Then, after meeting the minimum service requirements the individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607.  An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990.  38 C.F.R. § 21.9520 (2010).

The regulations also provide that an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C. chapter 33.  38 C.F.R. § 21.9550 (2010).  Under subsection (b)(1) of that regulation an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30 (including any months of chapter 30 entitlement previously transferred to a dependent that the individual has revoked).  

VA will, however, not make a charge against an individual's entitlement (1) For an approved licensing or certification test as provided under 38 C.F.R. § 21.9665; or (2) For tutorial assistance as provided under 38 C.F.R. § 21.9685; or (3) For the rural relocation benefit as provided under 38 C.F.R. § 21.9660; or (4) For pursuit of a course or courses when the individual (i) Had to discontinue the course or courses as a result of being ordered to (A) Active duty service under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304; or (B) A new duty location or assignment or to perform an increased amount of work; and (ii) Did not receive credit or lost training time for any portion of the period of enrollment in the course or courses for which the eligible individual was pursuing to complete his or her approved educational, professional, or vocational objective as a result of having to discontinue pursuit.  38 CFR § 21.9560 (2010).

In this case, the record shows that on May 5, 2009, the Veteran submitted a VA Form 22-1990, Application for VA Education Benefits.  He noted he had previously applied for Chapter 30 benefits.  VA records show that upon the effective date of the Veteran's election of Chapter 33 education benefits, August 1, 2009, he had used 28 months and 13 days of Chapter 30 education benefits.  His remaining 7 months and 17 days of Chapter 30 benefits were relinquished and he was credited with 7 months and 17 days of Chapter 33 education benefits.  He was provided an award letter in October 2009 for education benefits under the Post-9/11 GI Bill for the term from September 28, 2009, to December 12, 2009.

In his June 2010 notice of disagreement the Veteran requested entitlement to an additional six months of education benefits.  He stated that he was scheduled to complete his college degree in June 2011 and, in essence, that he had insufficient VA benefits toward his tuition because his employer had required he join an HVAC (heating, ventilation, and air conditioning) apprenticeship program which had exhausted two years of his education benefits.  In his substantive appeal he noted that the HVAC licensing requirements in his state included an apprenticeship and on-the-job training which resulted in a two year delay in his college degree program.  

Based upon the evidence of record, the Board finds the Veteran's completion of VA Form 22-1990 in May 2009 was an irrevocable election to receive Post-9/11 GI Bill education benefits.  On the date of election on August 1, 2009, VA records show he had used 28 months and 13 days of education benefits under Chapter 30 leaving 7 months and 17 days for Chapter 33 benefits in accordance with the provisions of 38 C.F.R. § 21.9550(b)(1).  The Veteran's statements are not in dispute and the Board is sympathetic to his request.  There is no indication that his Chapter 30 benefits used included a charge against his entitlement for an approved licensing or certification test.  There is also no apparent basis in law or fact whereby his Chapter 33 education benefits may be extended although the Board parenthetically notes that while the Veteran's education benefits were exhausted effective May 15, 2010, payment of education benefits was made through June 12, 2010, the last date of the term.  See 38 C.F.R. § 21.9635 (o) (2010).  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. 426.


ORDER

Entitlement to education benefits under the Post-9/11 GI Bill for more than seven months and seventeen days is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


